Citation Nr: 1431227	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin condition, to include as a result of exposure to Agent Orange. 

2. Entitlement to service connection for a skin condition, including as a result of exposure to Agent Orange.

3. Entitlement to service connection for a thyroid condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to August 1960 and from September 1960 to September 1966.  He also had subsequent service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Tiger Team at the Regional Office (RO) in Cleveland, Ohio.  The RO in Boston, Massachusetts currently has jurisdiction of the claim.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A transcript of the hearing is included in the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a skin condition is reopened below.  The merits of this claim are addressed in the REMAND portion of the decision below and the claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During his May 2014 hearing, the Veteran withdrew his appeal for service connection for a thyroid condition.  He also submitted a May 2014 written statement affirming his intent to withdraw this appeal before the Board.  

2. The Veteran was denied service connection for a skin condition by a May 2007 Board decision.  He did not appeal.

3. Testimony of a continuity of symptomatology since within one year of discharge from active duty service is both "new" and "material."


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met as to the claim for service connection for a thyroid condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2. As the evidence received since the May 2007 Board decision that denied the claim for service connection for a skin condition is new and material, that claim is reopened.  38. U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  Here, the Board is dismissing the Veteran's claim regarding service connection for a thyroid condition after he properly withdrew it.  Additionally, the Board is reopening and remanding his claim for service connection for a skin condition.  Thus, any failure with respect to the duty to notify or assist is deemed nonprejudicial.  


II. Withdrawal of Thyroid Claim

During his May 2014 hearing, the Veteran requested that his appeal for service connection for a thyroid condition be withdrawn.  A transcript of the proceedings has since been associated with the Veteran's claims file on the Virtual VA paperless claims processing system.  He also submitted a written statement at the time of his hearing stating his intent to withdraw the claim.

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2013).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id. Appeal withdrawals must be in writing and must include the name of the veteran, the veteran's claim number, and a statement that the appeal is withdrawn.  Id. 

The Veteran's written statement contains his name, claim number, and a statement indicating his desire to withdraw his appeal for service connection for a thyroid condition.  The Board has not yet issued a decision concerning this claim, thus the criteria are met for withdrawal of the claim.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).  Accordingly, further action by the Board on this issue is not appropriate and the appeal should be dismissed.  Id. 

III. New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  Evidence is new when it has not been previously submitted to the VA.  It is material when by itself or when considered with previous evidence of record, the evidence relates to an unestablished fact necessary to substantiate the claim.  Such evidence cannot be cumulative or redundant of the evidence of record at the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

Evidence will satisfy the reasonable possibility standard when, considered with the old evidence, it would at least trigger the VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   In an application to reopen a previously denied claim, the Board must examine evidence which has been submitted since the last prior final RO or Board decision which denied the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The last prior, final decision for this claim occurred in May 2007.  There, the Board denied the Veteran's claim of entitlement to service connection for a skin condition because the available STRs were negative for any complaints or findings of a skin condition and also because it concluded that there was no clinical evidence that the current skin condition was related to service or Agent Orange exposure.  

In the May 2007 Board decision, the Board noted that most of the Veteran's service treatment records (STRs) were not available.  The Board discussed certain STRs within the decision, including the Veteran's September 1966 separation examination and Reserve records dated from 1981 to 1993.  

The RO had written to the Veteran in November 2005 indicating that they were unable to locate his STRs for his service between 1958 and 1966.  However, a request for information had been made in October 2005, and the Veteran's STRs for his service between 1958 and 1966 were received in November 2005.  The Veteran also submitted a photocopied page of microfiche of his service records.  He said that he provide the microfiche for viewing by the RO, because he did not have a machine available.  In April 2006, the RO wrote to the Veteran and asked him to submit the microfiche records as soon as possible; however, he did not do so.  A June 2006 supplemental statement of the case (SSOC) listed STRs dated from 1958 to 1966 in the "Evidence" section and noted that these records had been received, presumably as a result of the October 2005 request for information to the service department.  

The Veteran sought to reopen his claim in April 2009.  In the September 2009 rating decision on appeal, the RO stated that the Veteran's "service treatment records were finally obtained and reviewed."  However, the Board points out that no additional STRs were received subsequent to those received from the service department in November 2005.  

Based upon the above history, it does not appear that any additional service treatment records were received subsequent to the May 2007 Board decision.  Even if additional STRs were received since that decision, the STRs of record are silent regarding any treatment for a skin condition while the Veteran was on active duty.  There are also STRs stemming from his time in the Army Reserves, but they too are silent regarding a skin condition.  Thus, these records are not relevant, and the Board will continue to consider whether new and material evidence has been submitted to reopen the claim, as opposed to reconsidering the claim on the merits.  See 38 C.F.R. § 3.156(c) (2013).

At his May 2014 hearing, the Veteran testified that he first noticed a skin condition within a year of discharge from the service.  He testified that the doctor did not give him a specific diagnosis at that time.  He further testified that he has sought treatment for the condition ever since, as it continues to flare up periodically.  The Veteran's testimony constitutes "new" evidence, as it was not considered prior to his April 2009 petition to reopen.  It is also "material," as it relates to the unestablished element of a nexus between his current skin condition and his active service.  The statements are presumed to be credible and are evidence of a continuity of symptomatology since the initial outbreak, which is relevant to establishing a nexus between his current condition and service, including Agent Orange exposure.  While the Veteran has not demonstrated that he has a condition that affords him an herbicide presumption under § 3.309, he may still succeed if he can alternatively show a direct relationship between a diagnosis and the exposure.  Therefore, the Veteran's claim for service connection for a skin condition is reopened.  

ORDER

The claim of entitlement to service connection for a thyroid condition is dismissed. 

New and material evidence having been received, the issue of entitlement to service connection for a skin condition is reopened. 

REMAND

Unfortunately, the Board must remand the now reopened claim for service connection for a skin condition.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The VA must provide a medical examination when there is competent evidence of a current disability, evidence of an in-service injury, an indication that the current disability may be associated with service, and insufficient competent medical evidence on file to reach a decision.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, while the Veteran was provided an examination in September 2003, no medical records were reviewed, including those from 1988 and 1993 for treatment of skin conditions.  Furthermore, that examination concluded that dermatitis associated with lymphomatoid papulosis, the diagnosed condition, frequently develops into lymphoma, which is related to Agent Orange exposure.  As this is the only competent medical conclusion in the record, but does not properly address the standards for service connection, there is insufficient evidence to reach a decision.  Thus, a remand is necessary for another VA examination.  

Additional records should also be obtained, as set forth below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated from January 1984 to August 2001 and from January 2011 forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Werth and Dr. Reardon, dated since 1966.

3.  Thereafter, schedule the Veteran a VA skin examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any indicated testing should be conducted.  

The examiner should identify all current skin conditions found to be present, including any lymphomatoid papulosis.  

For each diagnosed skin condition, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the condition had its clinical onset during active service, or is related to any in-service disease, event, or injury, including the Veteran's conceded exposure to Agent Orange.  The examiner must consider the Veteran's competent lay testimony in forming this opinion and all relevant treatment records for skin conditions, including the private records from 1986, 1988, and 1993.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4. After the requested examination has been completed, the report should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

5. Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


